     Case 3:19-md-02913-WHO Document 1883 Filed 05/19/21 Page 1 of 9



 1

 2

 3

 4

 5

 6

 7       [Submitting Counsel on Signature Page]
 8                                   UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11       IN RE: JUUL LABS, INC., MARKETING,               Case No. 19-md-02913-WHO
         SALES PRACTICES, AND PRODUCTS
12       LIABILITY LITIGATION                             JOINT CASE MANAGEMENT
                                                          CONFERENCE STATEMENT AND
13                                                        PROPOSED AGENDA
14       This Document Relates to:
15       ALL ACTIONS
16

17            Pursuant to Civil Local Rule 16-10(d) and the Court’s April 16, 2021 Minute Order (ECF

18   No. 1720), counsel for Defendants Juul Labs, Inc. (“JLI”), Altria,1 Director Defendants,2 E-

19   Liquid Defendants,3 Retailer Defendants,4 and Distributor Defendants5 (collectively

20   “Defendants”), and Plaintiffs’ Co-Lead Counsel (“Plaintiffs”) (collectively referred to herein as

21
     1
      “Altria” refers to Altria Group, Inc., and the Altria-affiliated entities named in Plaintiffs’
22   Consolidated Class Action Complaint and Consolidated Master Complaint (collectively,
23   “Complaints”), see ECF Nos. 387, 388.
     2
      “Director Defendants” refers to Messrs. James Monsees, Adam Bowen, Nicholas Pritzker,
24   Hoyoung Huh, and Riaz Valani.
     3
25    “E-Liquid Defendants” refers to Mother Murphy’s Labs, Inc., Alternative Ingredients, Inc.,
     Tobacco Technology, Inc., and Eliquitech, Inc.
26   4
      “Retailer Defendants” refers to Chevron Corporation, Circle K Stores, Inc., Speedway LLC, 7-
27   Eleven, Inc., Walmart, and Walgreen Co.
     5
       “Distributor Defendants” refers to McLane Company, Inc., Eby-Brown Company, LLC, and
28   Core-Mark   Holding Company, Inc.
      46336263.1
                                                                         JOINT CASE MANAGEMENT
                                                  1                       CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1883 Filed 05/19/21 Page 2 of 9



 1   the “Parties”) respectfully provide this Joint Case Management Statement in advance of the
 2   Further Case Management Conference scheduled for May 21, 2021.
 3       I. PARTICIPANT INFORMATION
 4           The conference will proceed via Zoom, and the Parties will not appear in person. Anyone
 5   who wishes to attend the conference must log in using the information available at:
 6   https://www.cand.uscourts.gov/judges/orrick-william-h-who/.
 7       II. ISSUES TO BE DISCUSSED BELOW AND PROPOSED AGENDA
 8           1. Status of Case Filings and Dismissals
 9           2. Case Management Matters
10           3. Discovery Status
11           4. ADR Status
12       III. STATUS OF CASE FILINGS AND DISMISSALS
13           As of May 19, 2021, approximately 2,1556 cases are pending in this MDL, naming 107
14   defendants. A list of these defendants is attached as Exhibit A. To date, 1,860 personal injury
15   cases and 207 government entity cases (including 166 school districts, 20 counties, 2 cities, and
16   19 tribes) have been filed in this MDL. 420 MDL plaintiffs have voluntarily dismissed their
17   cases (414 personal injury plaintiffs and 3 class plaintiffs and 3 school districts); 144 cases have
18   been dismissed without prejudice pursuant to CMO Nos. 8 and 12; and 90 other cases are subject
19   to pending motions to dismiss without prejudice hat have not yet been ruled upon. Furthermore,
20   96 case dismissals without prejudice have been converted to dismissals with prejudice pursuant to
21   CMO No. 8.
22           There are 435 complaints pending in JCCP 5052, which is assigned to Judge Ann I. Jones
23   of the Los Angeles Superior Court as the Coordination Trial Judge. There are 83 government
24   entity cases, including 78 school districts and 349 personal injury cases brought on behalf of over
25   2,601 individual personal injury plaintiffs. There are 16 defendants named in those JCCP cases.
26

27
     6
      The numbers in this Statement reflect the Parties’ good faith estimates based on reasonably
28   available information. The Parties will continue to work together to align their data and resolve
     any inconsistencies.                                                         JOINT CASE MANAGEMENT
                                                      2                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1883 Filed 05/19/21 Page 3 of 9



 1          The Parties are also aware of 15 cases filed by State Attorneys General specifically:
 2   California, Illinois, Hawai‘i, New York, North Carolina, Mississippi, Minnesota, Washington
 3   D.C., Arizona, Pennsylvania, New Mexico, Massachusetts, Colorado, Alaska and Washington.
 4   Plaintiffs’ Liaison Counsel continue their outreach to various State Attorneys General to discuss
 5   cooperation with this MDL.
 6          An update on matters of significance (including hearings, schedules, deadlines,
 7   depositions, substantive orders, and trial dates) in Related Actions as defined by the Joint
 8   Coordination Order (CMO 9, ECF No. 572 at 1, 3), is attached hereto as Exhibit B.
 9     IV. CASE MANAGEMENT MATTERS
10              A.      Answers To Class And Bellwether Government Entity Complaints.
11          On .April 13, 2021, the Court issued its Order On Second Round Of Motions To Dismiss.
12   (ECF No. 1694.) The opinion addressed certain claims asserted in the Second Amended
13   Consolidated Class Action Complaint and seven of the Second Amended Public Entity
14   Complaints. Previously, time to answer the complaints was stayed. (See PTO #1, ECF No. 2;
15   2nd Amd. CMO #3, ECF No. 996.) In light of the Court’s opinion, the Parties propose that
16   Defendants be required to answer the complaints at issue in the Second Round Motion to Dismiss
17   Order by July 15, 2021.
18              B.      Potential Personal Jurisdiction Challenges.
19          The E-Liquid Defendants respectfully request that the Court allow them to challenge
20   personal jurisdiction as to the non-bellwether personal injury plaintiffs. (The E-Liquid Defendants
21   have been dismissed from all bellwether cases.) E-Liquid Defendants assert that they are not
22   subject to personal jurisdiction in California as alleged in this matter, and as the discovery process
23   grows increasingly complex and expensive, the E-Liquid Defendants have an interest in asserting
24   their due process rights with respect to this Court’s jurisdiction.
25          Plaintiffs maintain that this request is premature. Discovery is incomplete as to these
26   defendants and the motion practice should await completion of discovery. Since the E-Liquid
27   defendants have been dismissed from the bellwether cases they do not incur any bellwether
28   discovery or trial costs, and their only obligations at this juncture are producing discovery.
                                                                                   JOINT CASE MANAGEMENT
                                                        3                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1883 Filed 05/19/21 Page 4 of 9



 1   Moreover, Plaintiffs just learned that the E-Liquid Defendants Mother Murphy and Alternative
 2   Ingredients ceased doing business with JLI and there are important discovery questions arising
 3   from that development that have not been explored at all from this very recent development.
 4               C.      Trial Mechanics
 5          The parties are scheduling a meet and confer among lead counsel to discuss and ideally
 6   agree on some basic processes for trial. Topics will include:
 7          1.        Witness availability at trial (either live or via remote means),
 8          2.        Use of exhibits in opening statement,
 9          3.        Witness separation rules,
10          4.        Timing and page limits on briefing during trial,
11          5.        Jury questionnaire,
12          6.        Admissibility of JLI documents as business records,
13          7.        Permitting questions from jurors,
14          8.        Video recording of trial proceedings, and
15          9.        Motion in limine conference by lead trial counsel.
16          The parties anticipate discussing at least some of these issues with the Court at the June
17   2021 CMC. Through their conferral process, the parties intend to narrow any disputes, and
18   present the Court with a mindful and deliberate plan for trial of these cases.
19               D.      Government Entity Bellwether Submissions
20          There are six Wave One government entity bellwethers—King County, the City of
21   Rochester, and school districts in San Francisco, Tucson, West Palm Beach, and Goddard
22   (Kansas)—that are being prepared for trial. On May 19, Plaintiffs proposed that the parties
23   submit to the Court letter briefs setting forth their views regarding the selection and sequencing of
24   the Wave One bellwethers for trial, as is being done with the personal injury bellwether cases.
25   Plaintiffs simultaneously requested that the parties meet and confer regarding proposed dates for
26   such a submission. Defendants agree that letter briefing on this issue would be helpful and have
27   agreed to meet and confer regarding proposed dates, but believe that it is premature to set a date
28   now, including because discovery of the six bellwethers is far from complete. The parties would
                                                                                      JOINT CASE MANAGEMENT
                                                          4                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1883 Filed 05/19/21 Page 5 of 9



 1   also welcome any guidance the Court wishes to provide regarding an appropriate date for such
 2   submissions.
               E.      Native American Tribal Plaintiff Fact Sheets
 3
            Plaintiffs and Defendants have worked cooperatively to prepare a Native American Tribal
 4
     Plaintiff Fact Sheet and corresponding Implementation Order. Both were filed on May 19, 2021
 5
     for the Court’s consideration. (ECF No. 1881.)
 6
     V.     DISCOVERY STATUS
 7
            On April 28, 2021 and May 10, 2021, the Parties participated in a discovery conferences
 8
     with Judge Corley. Copies of the April 27, 2021 and May 7, 2021 Joint Discovery Status Reports
 9
     provided in advance of those conferences are attached as Exhibits C & D. The parties will be
10
     prepared to update the Court regarding developments since that conference.
11
            The MDL Plaintiffs are holding weekly calls with JCCP counsel regarding discovery, as
12
     detailed by the Joint Coordination Order (CMO No. 9, ECF No. 572) and the Deposition Protocol
13
     (CMO No. 10, ECF No. 573). Pursuant to the Court’s Order Appointing Special Master to
14
     Oversee Depositions (ECF No. 1786), Retired United States District Court Judge Stephen G.
15
     Larson has attended and provided guidance in depositions.
16
     VI.    ADR STATUS
17
            Pursuant to Civil Local Rule 16-10(d), the Parties report that they continue to confer with
18
     Settlement Master Thomas J. Perrelli and cooperate with his recommendations.
19

20

21

22

23

24

25

26

27

28
                                                                                  JOINT CASE MANAGEMENT
                                                      5                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1883 Filed 05/19/21 Page 6 of 9



 1   Dated: May 19 2021                            Respectfully submitted,
 2

 3   By: /s/ Renee D. Smith___________             By: /s/ Sarah R. London
 4   Renee D. Smith (pro hac vice)                 Sarah R. London
     James F. Hurst (pro hac vice)                 LIEFF CABRASER HEIMANN &
 5   KIRKLAND & ELLIS LLP                          BERNSTEIN
 6   300 N. LaSalle                                275 Battery Street, Fl. 29
     Chicago, IL 60654                             San Francisco, CA 94111
 7   Telephone: (312) 862-2310                     Telephone: (415) 956-1000
 8
     By: /s/ Peter A. Farrell                      By: /s/ Dena C. Sharp
 9
     Peter A. Farrell (pro hac vice)               Dena C. Sharp
10   KIRKLAND & ELLIS LLP                          GIRARD SHARP LLP
     1301 Pennsylvania Ave, N.W.                   601 California St., Suite 1400
11
     Washington, D.C. 20004                        San Francisco, CA 94108
12   Telephone: (202) 389-5959                     Telephone: (415) 981-4800

13
     By: /s/ Gregory P. Stone                      By: /s/ Dean Kawamoto
14
     Gregory P Stone, SBN 78329                    Dean Kawamoto
15   Bethany W. Kristovich, SBN 241891             KELLER ROHRBACK L.L.P.
     MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue                        1201 Third Ave., Ste. 3200
16
     Fiftieth Floor                                Seattle, WA 98101
17   Los Angeles, California 90071-3426            Telephone: (206) 623-1900
     Telephone:     (213) 683-9100
18                                                 By: /s/ Ellen Relkin
     Attorneys for Defendant Juul Labs, Inc.
19
                                                   Ellen Relkin
20                                                 WEITZ & LUXENBERG
                                                   700 Broadway
21                                                 New York, NY 10003
                                                   Telephone: (212) 558-5500
22

23                                                 Co-Lead Counsel for Plaintiffs

24

25

26

27

28
                                                                             JOINT CASE MANAGEMENT
                                               6                              CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1883 Filed 05/19/21 Page 7 of 9



 1

 2   By: /s/ John C. Massaro                           By: /s/ James Kramer
 3   ARNOLD & PORTER KAYE SCHOLER                      ORRICK HERRINGTON &
     LLP                                               SUTCLIFFE LLP
 4
     John C. Massaro (admitted pro hac vice)           James Kramer
 5   Jason A. Ross (admitted pro hac vice)             Roland Chang
     601 Massachusetts Ave., N.W.                      The Orrick Building
 6   Washington D.C. 20001                             405 Howard Street
     Telephone: (202) 942-5000                         San Francisco, CA 94105-2669
 7   Facsimile: (202) 942-5999                         Telephone: (415) 773-5700
     john.massaro@arnoldporter.com                     jkramer@orrick.com
 8   Jason.ross@arnoldporter.com                       rdchang@orrick.com
 9   Attorneys for Defendants Altria Group, Inc.       Attorneys for Defendant James Monsees
     and Philip Morris USA Inc.
10
     By: /s/ Eugene Illovsky                           By: /s/ Michael J. Guzman
11

12   BOERSCH & ILLOVSKY LLP                            KELLOGG, HANSEN, TODD, FIGEL &
                                                       FREDERICK, P.L.L.C.
13   Eugene Illovsky
     Martha Boersch                                    Mark C. Hansen
14   Matthew Dirkes                                    Michael J. Guzman
     1611 Telegraph Ave., Suite 806                    David L. Schwartz
15   Oakland, CA 94612                                 Sumner Square, 1615 M St., N.W., Suite 400
     Telephone: (415) 500-6643                         Washington, DC 20036
16   eugene@boersch-illovsky.com                       Telephone: (202) 326-7910
     martha@boersch-illovsky.com                       mguzman@kellogghansen.com
17   matt@boersch-illovsky.com
                                                       Attorneys for Defendants Nicholas Pritzker,
18   Attorneys for Defendant Adam Bowen                Riaz Valani, and Hoyoung Huh

19

20

21

22

23

24

25

26

27

28
                                                                               JOINT CASE MANAGEMENT
                                                   7                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1883 Filed 05/19/21 Page 8 of 9



 1   By: /s/ Mitchell B. Malachowski                  By: /s/ Robert Scher
 2   TYSON & MENDES, LLP                              FOLEY & LARDNER LLP
 3   James E. Sell                                    Robert Scher
     Mitchell B. Malachowski                          Peter N. Wang
 4   Stephen Budica                                   Graham D. Welch
     April M. Cristal                                 Dyana K. Mardon
 5   523 4th Street, Suite 100                        90 Park Avenue
     San Rafael, CA 94901                             New York, NY 10016-1314
 6   Telephone: (628) 253-5070                        Telephone: (212) 682-7474
     jsell@tysonmendes.com                            Facsimile: (212) 687-2329
 7   mmalachowski@tysonmendes.com                     rscher@foley.com
     sbudica@tysonmendes.com                          pwang@foley.com
 8   acristal@tysonmendes.com                         gwelch@foley.com
                                                      dmardon@foley.com
 9   Attorneys for Defendants Mother Murphy’s
     Labs, Inc., and Alternative Ingredients, I       Attorney for Defendants Tobacco
10                                                    Technology, Inc., and Eliquitech, Inc.
11   By: /s/ Michael L. O'Donnell
                                                      By: /s/ Christopher J. Esbrook
12   WHEELER TRIGG O'DONNELL LLP
                                                      ESBROOK LAW P.C.
13   Michael L. O'Donnell
     James E. Hooper                                  Christopher J. Esbrook
14   Marissa Ronk                                     David F. Pustilnik
     370 17th Street, Ste. 4500                       Michael S. Kozlowski
15   Denver, CO 80202                                 77 W. Wacker, Suite 4500
     Telephone: (303) 244-1850                        Chicago, IL 60601
16   Odonnell@wtotrial.com                            Telephone: (312) 319-7681
     hooper@wtotrial.com                              christopher.esbrook@esbrooklaw.com
17   Ronk@wtotrial.com                                david.pustilnik@esbrooklaw.com
                                                      michael.kozlowski@esbrooklaw.com
18   Attorneys for Defendant McLane Company,
     Inc.                                             Attorneys for Defendants Eby-Brown
19                                                    Company, LLC, Circle K Stores, and 7-
20                                                    Eleven, Inc., Speedway, and Walgreen Co.
     By: /s/ David R. Singh
21
     WEIL, GOTSHAL & MANGES LLP
22
     David R. Singh
23   Bambo Obaro
     201 Redwood Shores Parkway, 6th Floor
24   Redwood Shores, CA 94065
     Telephone: (650) 802-3083
25   david.singh@weil.com
     bambo.obaro@weil.com
26
     Attorneys for Defendant Core-Mark Holding
27   Company, Inc.

28
                                                                              JOINT CASE MANAGEMENT
                                                  8                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1883 Filed 05/19/21 Page 9 of 9



 1    By: /s/ Donald F. Zimmer, Jr.
 2    KING & SPALDING LLP
 3    Donald F. Zimmer, Jr.
      Quyen L. Ta
 4    Jennifer T. Stewart
      101 Second Street, Suite 1000
 5    San Francisco, CA 94105
      Telephone: (415) 318-1200
 6    fzimmer@kslaw.com
      qta@kslaw.com
 7    jstewart@kslaw.com
 8    Attorneys for Defendant Walmart Inc.
 9    By: /s/ Charles C. Correll Jr.______

10    KING & SPALDING LLP
      Andrew T. Bayman (Admitted pro hac vice)
11    1180 Peachtree Street, Suite 1600
      Atlanta, GA 30309
12    Telephone: (404) 572-4600
      abayman@kslaw.com
13
      and
14
      Charles C. Correll, Jr.
15    Matthew J. Blaschke
      Alessandra M. Givens
16    101 Second Street, Suite 2300
      San Francisco, CA 94105
17    Telephone: (415) 318-1200
      ccorrell@kslaw.com
18    mblaschke@kslaw.com
      agivens@kslaw.com
19
      Attorneys for Defendant Chevron Corporation
20

21

22

23

24

25

26

27   4844-4125-1301, v. 1
     2237504.2

28
                                                              JOINT CASE MANAGEMENT
                                                    9          CONFERENCE STATEMENT
